Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/27/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 9/27/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15,17-18 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Jung (US 20210157104). 

    PNG
    media_image1.png
    585
    347
    media_image1.png
    Greyscale

Regarding claim 11, Jung teaches (Fig. 7, Table 7) An optical imaging
lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, and an eighth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth, seventh, and eighth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 
a periphery region of the image-side surface of the first lens element is concave; 
a periphery region of the image-side surface of the fourth lens element is convex;
an optical axis region of the image-side surface of the sixth lens element is concave;
an optical axis region of the object-side surface of the eighth lens element is concave;
lens elements of the optical imaging lens having refracting power are composed of the first, second, third, fourth, fifth, sixth, seventh, and eighth lens element;
an image height of the optical imaging lens is represented by ImgH;
a distance from the object-side surface of the third lens element to the image-side surface of the fifth lens element along the optical axis is represented by L35; 
a thickness of the first lens element along the optical axis is represented by T1; 
a thickness of the fourth lens element along the optical axis is represented by T4; 
a thickness of the fifth lens element along the optical axis is represented by T5; 
an air gap between the seventh lens element and the eighth lens element along the optical axis is represented by G78; 
an air gap between the first lens element and the second lens element along the optical axis is represented by G12; 
a thickness of the seventh lens element along the optical axis is represented by T7; and
the optical imaging lens satisfies inequalities: ImgH/L35≥3.300 (5.26/1.377), (T1+G78)/(T4+T5)≥2.300 (1.973/0.677) and (T1+G12)/T7≤2.000 (1.085/0.628).

Regarding claim 12, Jung further teaches The optical imaging lens according to .claim 11, wherein an air gap between the fifth lens element and the sixth lens element along the optical axis is represented by G56, a sum of seven air gaps from the first lens element to the eighth lens element along the optical axis is represented by AAG, and the optical imaging lens further satisfies an inequality: AAG/(T1+G56)≤3.000 (2.444/1.539).

Regarding claim 13,  Jung further teaches The optical imaging lens according to claim 11, wherein a thickness of the eighth lens element along the optical axis is represented by T8, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, an air gap between the fifth lens element and the sixth lens element along the optical axis is represented by G56, and the optical imaging lens further satisfies an inequality: (G56+T8)/G23≤3.300 (0.834/0.445).

Regarding claim 14, Jung further teaches The optical imaging lens according to claim 11, wherein a system focal length of the optical imaging lens is represented by EFL, and the optical imaging lens further satisfies an inequality: EFL/(T1+T4)≥4.000 (5.85/1.422).

Regarding claim 15, Jung further teaches The optical imaging lens according to claim 11, wherein an air gap between the second lens element and the third lens element along the optical axis is represented by G23, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, and the optical imaging lens further satisfies an inequality: (G23+G34+T5)/T7≤1.800 (0.895/0.628).

Regarding claim 17, Jung further teaches The optical imaging lens according to claim 11, wherein a sum of seven air gaps from the first lens element to the eighth lens element along the optical axis is represented by AAG, a thickness of the sixth lens element along the optical axis is represented by T6, and the optical imaging lens further satisfies an inequality: (AAG+T4)/T6≥5.100 (2.809/0.337).

Regarding claim 18, Jung further teaches The optical imaging lens according to claim 11, wherein a system focal length of the optical imaging lens is represented by EFL, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, an air gap between the sixth lens element and the seventh lens element along the optical axis is represented by G67, and the optical imaging lens further satisfies an inequality: EFL/(G23+G67)≥6.300 (5.85/0.684).

Claim(s) 11,16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 20210149158). 

    PNG
    media_image2.png
    533
    389
    media_image2.png
    Greyscale

Regarding claim 11, Hsueh teaches (Fig. 5, Table 5) An optical imaging
lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, and an eighth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth, seventh, and eighth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 
a periphery region of the image-side surface of the first lens element is concave; 
a periphery region of the image-side surface of the fourth lens element is convex;
an optical axis region of the image-side surface of the sixth lens element is concave;
an optical axis region of the object-side surface of the eighth lens element is concave;
lens elements of the optical imaging lens having refracting power are composed of the first, second, third, fourth, fifth, sixth, seventh, and eighth lens element;
an image height of the optical imaging lens is represented by ImgH;
a distance from the object-side surface of the third lens element to the image-side surface of the fifth lens element along the optical axis is represented by L35; 
a thickness of the first lens element along the optical axis is represented by T1; 
a thickness of the fourth lens element along the optical axis is represented by T4; 
a thickness of the fifth lens element along the optical axis is represented by T5; 
an air gap between the seventh lens element and the eighth lens element along the optical axis is represented by G78; 
an air gap between the first lens element and the second lens element along the optical axis is represented by G12; 
a thickness of the seventh lens element along the optical axis is represented by T7; and
the optical imaging lens satisfies inequalities: ImgH/L35≥3.300 (7.9/2.134), (T1+G78)/(T4+T5)≥2.300 (2.724/0.847) and (T1+G12)/T7≤2.000 (1.061/0.696).

Regarding claim 16, HSueh further teaches The optical imaging lens according to claim 11, wherein a thickness of the eighth lens element along the optical axis is represented by T8, and the optical imaging lens further satisfies an inequality: (T1+T7)/T8≤3.300 (1.717/0.72).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234